DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 05/24/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11-13, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norman et al. (US Pub. No. 2014/0113718 A1 hereinafter referred to as Norman).
As per claims 1 and 11, Norman teaches a computer-implemented method and system of controlling at least one of a navigation, positioning or orientation of a virtual camera configured to capture a plurality of storylines (defined as: “The term "storyline" is defined as an aggregated set of data defining a player's visual and auditory in-game interactions, e.g. with one or more other players. Storyline data may refer to all, or a portion, of the programmatic data defining the visual storyline, auditory storyline and associated metadata pertaining or incidental thereto which, if processed and rendered, would visually and aurally display the storyline to one or more human spectators. Storyline data may be indicative of one or more preferred positions, angles, foci, fields of view, or perspectives of one or more cameras.” As per applicant’s disclosure page 7) in a multiplayer (paragraphs [0003] and [0049] see example game “League of Legends”) video game (abstract and Fig. 8 teaches a multiplayer 
As per claim 2, Norman teaches a method wherein the function is dependent on at least a genre of said multiplayer video game (paragraphs [0049]-[0050] method is directed to a specific type of game).
As per claim 3, Norman teaches a method wherein the at least one server is configured to concurrently broadcast to at least 20 computing devices (Fig. 2 and paragraphs [0003] and [0005] system is based on an existing game setup which supports millions of users).

As per claims 5 and 13, Norman teaches a method and system wherein the base rank for each of the plurality of storylines is inversely related to the virtual distances of each player with respect to each of the other players of the plurality of different human players (paragraph [0049] closer the proximity the higher the interest.  Specifically an interest level is based on distance to an event with proximity to other champions being a factor of nearness).
As per claims 9 and 17, Norman teaches a method and system wherein the one or more rules require the highest overall ranking of the storyline to exceed an overall ranking of an immediately preceding storyline by a predefined value (paragraphs [0051]-[0052] see threshold exceeding value).
As per claim 19, Norman teaches a computer readable non-transitory medium comprising a plurality of executable programmatic instructions wherein, when said plurality of executable programmatic instructions are executed by a processor in at least one server, a process for controlling navigation, positioning and orientation of a virtual camera configured to capture a plurality of storylines (defined as: “The term "storyline" is defined as an aggregated set of data defining a player's visual and auditory in-game interactions, e.g. with one or more other players. Storyline data may refer to all, or a portion, of the programmatic data defining the visual storyline, auditory storyline and associated metadata pertaining or incidental thereto which, if processed and rendered, would visually and aurally display the storyline to one or more human spectators. Storyline data may be indicative of one or more preferred positions, angles, foci, fields of view, or perspectives of one or more cameras.” As per applicant’s disclosure page 7) in a multiplayer (paragraphs [0003] and [0049] see example game “League of Legends”) video game (abstract and Fig. 8 teaches a multiplayer game comprising a server (paragraph 
As per claim 20, Norman teaches a medium wherein the at least one base criterion is a distance of each player with respect to every other player of the plurality of different human players participating in a game match of said multiplayer video game, and wherein the base rank for each of the plurality of storylines is inversely related to the distance of each player with respect to every other player of the plurality of different human players (paragraph [0049] closer the proximity the higher the interest.  Specifically an interest level is based on distance to an event with proximity to other champions being a factor of nearness).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (US Pub. No. 2014/0113718 A1 hereinafter referred to as Norman) in view of Kobayashi (US Pub. No. 2004/0176164 A1).

As per claims 10 and 18, Norman does not teach a method or system wherein the one or more rules limit at least one of a speed of movement of the virtual camera or an angular speed of rotation of the virtual camera.  However, Kobayashi teaches a game comprising a virtual camera control (abstract) wherein the one or more rules limit at least one of tilt required for the virtual camera to capture the storyline determined to have said highest overall ranking (paragraph [0096] system gives a higher score to a smaller angle thereby limiting the tilt) in order to reduce speed of movement of the virtual camera (paragraph [0018] rules are set to reduce amount of movement and therefore speed of movement (distance with time) would be reduced due to the amount of distance being covered being reduced).   Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Norman with Kobayashi, since Norman is modifiable to include rules to limit .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (US Pub. No. 2014/0113718 A1 hereinafter referred to as Norman) in view of Asuke et al. (US Pub. No. 2014/0125576 A1 hereinafter referred to as Asuke).
As per claims 7, Norman does not teach a method or system wherein the one or more rules limit a time which the virtual camera must take to travel to capture the storyline determined to have the highest overall ranking and wherein the time ranges between 0.25 to 1 second.  However, Asuke teaches a gaming system (abstract) comprising a predetermined speed of movement (paragraph [0144]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Norman with Asuke, since Norman is modifiable to reduce the rate of change to a certain speed (i.e. travel distance for a given period of time) to a certain amount of time it takes to get to a position between position changes in order to avoid excessively fast movement of the virtual camera which may cause discomfort for a player.
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While individual portions of the dependent claims are known (see rejection of claim 1) and at least Kobayashi paragraphs [0082]-[0083] regarding changing viewpoints based on obstructions in addition to elements known in the art, such as changing camera viewpoint based on character orientation, the combination of all three features together in a multiplayer environment in combination with elements in claim 1 is a non-obvious combination.  Specifically the algorithm when all are factored together is more than an obvious modification of elements known in the art.

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. Applicant argues that amended claims 1, 11, and 19 overcome the previously cited prior art rejection based on features of previous dependent claims 6 and 14 regarding factors used to determine the storyline.  Specifically applicant argues against cited portion, paragraph [0049], of primary art Norman as teaching the relationship factor in previous claim 6 with focus on the buffering aspect of Norman as teaching way including it being “practically speaking’ difficult to determine what constitutes an event.  It is unclear to examiner what in the language teaches away from using a buffer, as applicant argues, nor why it is difficult to determine an event in Norman.  Specifically Norman teaches a relationship event involving, for example, dealing damage to another player which would be an easy to determine event.  Applicant’s arguments regarding Norman teaching away are not clear in this regard and examiner contends that Norman teaches the limitation since a relationship factor, such as damaging, is used to determine a ranking for a storyline, or virtual camera focus, during the play of the game of Norman.  Therefore without further clarification or additional limitations to distinguish away from Norman examiner does not find this argument persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dykes-Wells (US Pub. No. 2006/0246968 A1) teaches a gaming device wherein a virtual camera is controlled via a determined orientation of a selected character.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.